  Case 4:21-cv-00996 Document 13 Filed on 05/13/21 in TXSD Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SEAN WHITE                                   §
                                             §        CIVIL ACTION NO. 4:21-cv-00996
Plaintiff                                    §
                                             §
VS.                                          §
                                             §
SHAKE SHACK TEXAS, LLC                       §
                                             §
Defendant                                    §


                             NOTICE OF SETTLEMENT

TO THE HONORABLE U.S. DISTRICT JUDGE:

       The Parties wish to inform the Court that the instant case and disputes arising out

of the issue in controversy have been settled. Parties are finalizing documents and will

submit their dismissal documents within 30 days.

DATED: May 12, 2021                   Respectfully,
                                      By:    /s/ R. Bruce Tharpe
                                             R. Bruce Tharpe
                                             LAW OFFICE OF
                                             R. BRUCE THARPE, PLLC
                                             PO Box 101
                                             Olmito, TX 78575
                                             (956) 255-5111 (Tel)
                                             ATTORNEY OF RECORD FOR
                                             PLAINTIFF JOSH LIMAS


                              CERTIFICATE OF SERVICE
I, R. Bruce Tharpe, hereby certify that a true and correct copy of the foregoing pleading
was served upon all parties of record via email notification from the Southern District of
Texas ECF system on 05/12/2021.
                                             /s/ R. Bruce Tharpe
                                               R. Bruce Tharpe



                                                                                             1
